Name: Council Regulation (EEC) No 3571/90 of 4 December 1990 introducing various measures concerning the implementation of the common fisheries policy in the former German Democratic Republic
 Type: Regulation
 Subject Matter: political geography;  economic policy;  parliamentary proceedings;  Europe;  agricultural structures and production;  fisheries
 Date Published: nan

 Avis juridique important|31990R3571Council Regulation (EEC) No 3571/90 of 4 December 1990 introducing various measures concerning the implementation of the common fisheries policy in the former German Democratic Republic Official Journal L 353 , 17/12/1990 P. 0010 - 0011COUNCIL REGULATION (EEC) No 3571/90 of 4 December 1990 introducing various measures concerning the implementation of the common fisheries policy in the former German Democratic Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission(1), Having regard to the opinion of the European Parliament(2), Having regard to the opinion of the European and Social Committee(3), Whereas, from the date of German unification onwards, Community law will be fully applicable in the territory of the former German Democratic Republic; Whereas transitional measures should be introduced to facilitate the implementation of the common fisheries policy in the former German Democratic Republic; Whereas the integration of the former German Democratic Republic into the common fisheries policy may make it necessary to adopt supplementary provisions relating to production and marketing activities, reducing the fisheries effort, restructuring the fleet and the industry, monitoring to conserve over-exploited stocks, and international relations; Whereas the Community will succeed the former German Democratic Republic in respect of the fishery agreements and other international obligations concluded by the latter with non-Community countries and international organizations; whereas the rights and obligations for the Community contained in these agreements will remain unaffected during the period for which these agreements in their present form are maintained, until such time, at the latest, as they expire unless they are renegotiated; Whereas Article 6 of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products(4), as last amended by Regulation (EEC) No 2886/89(5), authorizes the Member States to grant aid to producers' organizations to encourage their formation and support their operation; whereas, in view of the special situation in the territory of the former German Democratic Republic, the Federal Republic of Germany should be authorized to grant such aid at more flexible rates and on a more flexible basis to all organizations set up on or after 1 July 1990 and recognized within a period of three years from the date of German unification; Whereas, in order to take account of measures covered by Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector(6) which are to be carried out in the territory of the former German Democratic Republic in 1991, it is necessary both to increase the estimate of overall expenditure from the Community budget to ECU 830 million and to extend the list of less developed regions to include those in the territory of the former German Democratic Republic, given that some areas of the German Democratic Republic meet the criteria for Community regions of the said kind; Whereas the dependency of the former German Democratic Republic on external resources accounts for the large size of its fisheries fleet which, having regard to the extent of Community resources, will have to be restructured; Whereas the information available on the fisheries situation in the former German Democratic Republic is insufficient for a definitive assessment of the extent of the adaptations and derogations; whereas, in order to take into account developments in that situation, a simplified procedure must be provided for in accordance with the third indent of Article 145 of the Treaty to allow the measures laid down in this Regulation to be adapted and supplemented where necessary, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 6 (1) and (2) (b) of Regulation (EEC) No 3796/81, the Federal Republic of Germany is hereby authorized to grant the aid referred to in the said Article 6 (1) to producers' organizations formed in the territory of the former German Democratic Republic on or after 1 July 1990 and recognized within a period of three years from the date of German unification, in accordance with the following rules: the amount of aid in the first, second and third years shall not exceed 5 %, 3 % and 1 % respectively of the value of production marketed through the producers' organization, the aid shall not exceed 80 %, 70 % and 60 % of the cost of managing the producers' organization in the first, second and third years respectively, flat-rate advances on the amount of such aid may be paid as soon as the eligibility of the producers' organizations concerned is recognized, and thereafter at the start of each year, payment of the final amount of such aid shall be made during the five years following the date of recognition. Article 2 The Commission shall make a detailed study of the former German Democratic Republic's fisheries agreements and commitments under international conventions, and shall submit a report to the European Parliament and the Council not later than 30 June 1991, together with appropriate proposals. Article 3 Regulation (EEC) No 4028/86 of 18 December 1986 is hereby amended as follows: (a)in Article 40 (2), 'ECU 800 million' is replaced by 'ECU 830 million'; (b)in Annex II, in points I (1) and II (1) and in Annex VI in point 1, 'and Veneto' is replaced, in each case, by the following: 'Veneto and Mecklenburg-Vorpommern'. Article 4 1. A decision may be taken in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81 to adopt measures involving adaptations of the measures covered by Regulations (EEC) No 3796/81, (EEC) No 4028/86 and (EEC) No 4042/89. 2. These adaptations shall be designed to ensure the consistent application of the above Regulations in the territory of the former German Democratic Republic, taking into account the specific situation obtaining in that territory and the particular difficulties attending implementation of these Regulations. They shall respect the general tenor and the basic principles of such Regulations and the provisions of this Regulation. 3. The measures referred to in paragraph 1 may be adopted until 31 December 1992. They shall cease to be operative on that date. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1990. For the Council The President G. DE MICHELIS (1) OJ No L 263, 26. 9. 1990, p. 32, as amended on 25 October 1990. (2) Opinion delivered on 21 November 1990 (not yet published in the Official Journal). (3) Opinion delivered on 20 November 1990 (not yet published in the Official Journal). (4)OJ No L 379, 31. 12. 1981, p. 1. (5) OJ No L 282, 2. 10. 1989, p. 1. (6)OJ No L 376, 31. 12. 1986, p. 7.